Fourth Court of Appeals
                               San Antonio, Texas
                                     January 30, 2019

                                   No. 04-18-00520-CV

               IN THE INTEREST OF N.R.T, C.C.T., A.T., CHILDREN,

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-16-59
                   The Honorable Selina Nava Mireles, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Extend Time to File Request for Rehearing or En Banc
Reconsideration is hereby GRANTED. Time is extended to February 11, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court